DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: ROTORCRAFT WITH COOLING ANTI-TORQUE SYSTEM.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a) Determining the scope and contents of the prior art.
b) Ascertaining the differences between the prior art and the claims at issue.
c) Resolving the level of ordinary skill in the pertinent art.
d) Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Dickman (US 2012/0187237 A1) in view of Carson (US 6,416,015 B1).
Regarding claim 1, Dickman discloses a rotorcraft (abstract, regarding a yaw control system for a helicopter), comprising: 
a fuselage having a body (see para. [0034]) and a tail boom (tail boom 26; fig. 1); 
a main rotor located with the body (main rotor 12; fig. 1); 
a vertical stabilizer at an aft end of the tail boom (empennage 28; fig. 1); 
a rudder coupled to a trailing edge of the vertical stabilizer (rudder 30; fig. 1); 
a channel inside of the fuselage (duct 24; fig. 1) extending to an outlet proximate the aft end (as shown in fig. 1), the outlet oriented to direct airflow from the channel onto the rudder (para. [0032], regarding during flight, the main rotor 12 drives the fan 20 and the air flow impinging upon the controllable rudder 30 creates a side force (left or right) which enables yaw control of the helicopter; fig. 1); and 
a fan (fan 20; fig. 1) located inside of the channel aft of the inlet (as shown in fig. 1).
Dickman does not appear to specifically disclose the channel extending from an inlet proximate a forward end of the tail boom.
However, Carson is in the field of rotary-wing aircraft (abstract) and teaches the channel (plenum chamber 31; fig. 2) extending from an inlet (intakes 48; fig. 1) proximate a forward end of the tail boom (as shown in fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the rotorcraft of Dickman such that the channel extends from an inlet proximate a forward end of the tail boom as taught by Carson in order to ensure that the fan has a constant supply of ambient air directed from the main rotor (see Carson, col. 5, lines 61-66).

Regarding claim 2, Dickman as modified discloses the invention in claim 1, and further discloses wherein the tail boom (26) does not comprise a tail rotor (as shown in fig. 1).

Regarding claim 4, Dickman as modified discloses the invention in claim 1, and further discloses the invention further comprising a prime mover located in the fuselage and coupled to the fan (see para. [0035]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a) Determining the scope and contents of the prior art.
b) Ascertaining the differences between the prior art and the claims at issue.
c) Resolving the level of ordinary skill in the pertinent art.
d) Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Dickman (US 2012/0187237 A1) in view of Carson (US 6,416,015 B1) as applied to claim 1 above, and further in view of Brand et al. (US 2013/0087653 A1), hereinafter Brand.
Regarding claim 3, Dickman as modified discloses the invention in claim 1, but does not appear to specifically disclose wherein the tail boom comprises a generally D-shaped portion with a convex side opposite a generally vertical planar side.
However, Brand is in the field of rotary aircraft tail booms (abstract) and teaches wherein the tail boom (tail boom 301; fig. 8) comprises a generally D-shaped portion with a convex side opposite a generally vertical planar side (as shown in fig. 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the rotorcraft of Dickman such that the tail boom comprises a generally D-shaped portion with a convex side opposite a generally vertical planar side as taught by Brand in order to ensure that the tail boom itself exhibits an anti-torque force (see Brand, para. [0034]).

Regarding claim 5, Dickman as modified discloses the invention in claim 1, and further discloses the invention further comprising an engine located in the fuselage (see para. [0035]), the engine coupled to the fan (20) and to the main rotor (12).
Dickman does not appear to specifically disclose wherein the engine is an internal combustion engine; and the tail boom comprising a generally D-shaped portion with a convex side opposite a generally vertical planar side.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the invention such that the engine is an internal combustion engine, since the equivalence of an internal combustion engine and with a generic helicopter engine for their use in the helicopter art and the selection of any known equivalents to internal combustion engines would be within the level of ordinary skill in the art.
Additionally, Brand is in the field of rotary aircraft tail booms (abstract) and teaches wherein the tail boom (tail boom 301; fig. 8) comprises a generally D-shaped portion with a convex side opposite a generally vertical planar side (as shown in fig. 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the rotorcraft of Dickman such that the tail boom comprises a generally D-shaped portion with a convex side opposite a generally vertical planar side as taught by Brand in order to ensure that the tail boom itself exhibits an anti-torque force (see Brand, para. [0034]).

	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dickman (US 2012/0187237 A1) in view of Carson (US 6,416,015 B1) as applied to claim 1 above, and further in view of Pisani et al. (US 2014/0090820 A1), hereinafter Pisani.
Regarding claim 6, Dickman as modified discloses the invention in claim 1, and further discloses the engine coupled to the fan (20) through a driveshaft (the engine is fluidly coupled to the main rotor assembly 11, which in turn is mechanically coupled to the fan 20 via the coupling device 18 which includes a drive shaft as shown in fig. 1); the engine located forward of the inlet (as shown in fig. 1, the engine necessarily being located forward of the inlet and proximate the compressed gas 16).
Dickman does not appear to specifically disclose wherein the engine is an internal combustion engine; and a heat exchanger positioned at the inlet.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the invention such that the engine is an internal combustion engine, since the equivalence of an internal combustion engine and with a generic helicopter engine for their use in the helicopter art and the selection of any known equivalents to internal combustion engines would be within the level of ordinary skill in the art.
Additionally, Pisani is in the field of cooling systems for hover-capable aircraft (abstract) and teaches a heat exchanger (heat exchanger 8; fig. 2) positioned at the inlet (inlet 12; fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the rotorcraft of Dickman to include a heat exchanger positioned at the inlet as taught by Pisani in order to ensure that the cooling system can cool itself via a constant supply of fresh air that is already being utilized in the engine system (see Pisani, paras. [0030-0037]).


Allowable Subject Matter
Claims 18-20 are allowed.
Claims 7-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263. The examiner can normally be reached Monday-Friday 9:00am-5:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADY W FRAZIER/Primary Examiner, Art Unit 3647